CLOPTON, J.
The statute secures to the landlord a lien on the crop grown on rented land for rent for the current year, and for advances made in money or other thing of value, for the sustenance or well-being of the family, for preparing the ground for cultivation, or for cultivating, gathering, saving, handling, or preparing the crop for market; and also a lien on the articles advanced, and' purchased with money advanced, or obtained by barter in exchange for any articles advanced, for the aggregate price or value of such articles or property. — Code, § 3467. The statute also gives the landlord process of attachment for the recovery of the sum due, when either one of the four grounds for attachment, specifically mentioned, exists; and provides, as preliminary and requisite to the issue of process of attachment, that affidavit be made of the existence of one of these grounds, and of the amount that is or will be due for rent and advances, or either rent or advances. — Code, §§ 3472, 3473.
The action was instituted by attachment, sued out by the plaintiff to recover an amount claimed to be due him as landlord, for advances made to the defendant as his tenant. There was a plea in abatement to the attachment, setting forth alleged defects in the affidavit, on which the process issued; to which plea the plaintiff demurred, and the demurrer was overruled. The defects in the affidavit, relied on in the argument of counsel, are, that the affidavit fails to state that the advances were made for the current year, or that the amount claimed is a balance due for advances for a previous year; and fails to show that plaintiff’s demand arose after the statutes creating the lien were enacted.
In Cockburn v. Watkins, 76 Ala. 486, Stone, C. J., says: “The statute is conformed to, when the affidavit shows the relation of landlord and tenant existed; that advances for the purposes specified were made; that a balance, naming it, remains unpaid; and setting forth one of the statutory grounds for attachment in such cases. Of course, if there is a balance which-laps over from year to year, in a case of continuing ten*329ancy, it would be better to state it, as was done in this case.” In Fitzsimmons v. Howard, 69 Ala. 590, after stating substantially the same jurisdictional averments, which the affidavit must contain, it is said : “All the ingredients of the affidavit, except those above mentioned, are matters of forzn, and are aznendable.”
By sectioiz 3315 of Code, it is made our duty to liberally constz’ue the attachznent law, so as to advance its znanifest intent. We can not add, by construction, to the statutory requisites, nor require greater certainty than is requized by the statute. An affidavit is sufficieizt, which sets forth the general jurisdictional facts, either by express averments, or by necessaz-y implication, If they are set forth with substantial accuracy, the affidavit need not negative conclusions, or infez-ences to the contrary. A substantial eoznpliance with the terms of the statute is sufficient.
The affidavit sets forth, that the plaintiff is the landlord, and that the defendant is the tenant of tlze land nzentioned, therein necessarily implying the relation of landloz’d and tenant as to the particular land ; tlzat the defendant is justly indebted to plaintiff in a specified aznount, for advances of money for the specified statutoz-y purposes, to enable him to make a crop on the rented premises; that the defendant was, at the tizne the advances were znade, still is, and has all the time been, in possession of the rented premises as the tenant of plaintiff; and also the existence of one of the grounds for attachment in such cases. The affidavit might have been drawn with more accuz'acy, and greater certainty and definiteness; but, construing it liberally, and giving the averznents their legal force and effect, the necessary and reasonable iznplication is, that the advances were made for the year 1882, the affidavit having been made December 30, 1882. It is a substantial eoznpliance with the statute.
The pz’oposed aznendznent was unnecessary. Section 3469 of Code provides: “Whenever the tenant fails to discharge his indebtedness for rent and advances, and continues his tenancy under the same landlord, the balance so due for rent and advances shall be held as so znueh advanced by the landloz-d towards making the crop of the succeeding year, for which a lien shall attach upon the crop, and continue upon the articles advanced.” The effect of the statute is to make the balance due for advances of the preceding year a new advance, the same as an advance of money, or other thing of value, towards making the crop of the succeeding year. While it is the better practice to state the facts respecting the advances' of the preceding year, and that a balance is undischaz’ged and due, which laps ovez’, an affidavit containing the jurisdictional averments, *330and including such balance in the aggregate amount specified as due for advances made towards making the crop of the succeeding year, is sufficient to cover and embrace such balance.
Whether the relation of landlord and tenant existed, or whether the articles advanced were within the general and specified terms of the statute, or whether the advances were made for the current year, are facts which may be put in issue in the attachment suit, and properly arise on the evidence.
Reversed and remanded.